Title: To George Washington from Joseph Jones, 3 July 1781
From: Jones, Joseph
To: Washington, George


                  
                     Dr Sr
                     Phila. 3d July 1781
                  
                  Such has been the situation of Virginia for some time past we have had but little and that very imperfect intelligence of the transactions there—this may have been the case with you and yesterdays Post being the only one for some weeks that brought us Letters I inclose one received from Col. Carey for your perusal knowing that your acquanitance with that Gentleman will readily account for his prolixity and some inaccuracies.
                  Col. Temple who arrived here a few days ago to forward Moylans Dragoons and which he expected to meet on the road shewed me a Letter dated the 21st Ult. from the Marquis pressing him to use all possible dispatch to join him with that corps of Horse—that the Enemy had left Richmond and were moving down towards Williamsburg—it is many weeks since this state was requested to equip this Cavalry and send them to the Marquis’s army and we have been amused week after week that at least sixty of them were ready to march and sometimes told they were marched but such has been the supineness of this assembly they are not yet equiped and must be sent to Virga to be mounted if money can be procured to pay them part of what is due them for back pay—The Militia called for, to go to the southward will not be raised, and difficulties have been started to the 300 particular militia you requested but I am in hopes they will be furnished—I will pardon all this if they fill up their continental line wch they say is their design—in the mean time they escape sending Militia either South or North unless the 300 you asked for are supplied.  Our affairs have taken a most favourable turn to the South and I hope the Spirit of the people in that quarter is now so much roused that they will not be again reduced to the distressed State they were lately in—their present resentmt is high, and though partly ravaged the Country as yet abounds with resources which when properly applied will make them formidable—could the Enemy but get a check by water in Virga in that State every thing wod soon be restored and their insolence as much humbled as lately it has been insulting.
                  when you have perused Col. Careys history you may commit it to the flames—with great esteem I am D.Sr yr aff. Friend & Sevt
                  
                     Jos. Jones
                  
               